United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POSTAL ANNEX,
Media, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1129
Issued: September 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2007 appellant filed a timely appeal from an October 17, 2006 decision of
the Office of Workers’ Compensation Programs adjudicating her schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a 13 percent impairment of each upper
extremity.
FACTUAL HISTORY
On December 9, 2002 appellant, then a 58-year-old clerk, filed an occupational disease
claim alleging that she sustained injuries to her hands causally related to her federal employment.
The Office accepted her claim for bilateral carpal tunnel syndrome and right trigger thumb.
Appellant underwent a right carpal tunnel and right trigger thumb release on April 1, 2003 and a

left carpal tunnel release on June 3, 2003. On April 28, 2004 she submitted a claim for a
schedule award.
In a February 16, 2004 report, Dr. David Weiss, an osteopathic orthopedic specialist,
provided findings on physical examination. He found that appellant had a 45 percent combined
impairment of her right upper extremity, including 30 percent for grip strength deficit, based on
Tables 16-32 and 16-34 at page 509 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment,1 18 percent for Grade 3 motor strength deficit due to
abnormal thumb abduction, based on Table 16-11 at page 484 and Table 16-15 at page 492 and 3
percent for pain, based on Figure 18-1 at page 574. Dr. Weiss found a 37 percent combined
impairment of appellant’s left upper extremity, including 20 percent for grip strength deficit,
based on Tables 16-32 and 16-34 at page 509, 18 percent for Grade 3 motor strength deficit for
abnormal thumb abduction, based on Table 16-11 at page 484 and Table 16-15 at page 492, and
3 percent for pain, based on Figure 18-1 at page 574. He stated:
“[Appellant] states the pain level on a scale of 0 to 10 is 6-8/10 in her right hand
and 5-8/10 in her left hand as objectified by using the Visual Analogue Scale.”
***
“Examination of the right hand and wrist reveals thenar atrophy…. No trigger
phenomenon is noted over the right thumb. There is, however, residual
thickening noted over the A1 pulley…. Wrist range of motion reveals
dorsiflexion of 0-75/75 degrees, palmar flexion of 0-75/75 degrees, radial
deviation of 0- 20/20 degrees, and ulnar deviation of 0-35/35 degrees. The
Tinel’s sign is negative. The one-minute Phalen’s sign is positive. Carpal
compression test is positive. Resisted thumb abduction is graded at 3/5.
“Examination of the left hand and wrist reveals…. There is atrophy noted over
the thenar eminence. Wrist range of motion reveals dorsiflexion of 0-75/75
degrees, palmar flexion of 0-75/75 degrees, radial deviation of 0- 20/20 degrees,
and ulnar deviation of 0-35/35 degrees. The Tinel’s sign is positive. The oneminute Phalen’s sign is negative. Carpal compression is negative. Resisted
thumb abduction is graded at 3/5.
“Grip strength testing performed via Jamar Dynamometer at level III reveals eight
kg [kilograms] of force strength in the right hand versus eight kg of force strength
involving the left hand. [Appellant] is right hand dominant.”
***

1

A.M.A., Guides (5th ed. 2001).

2

“Neurological examination: Sensory examination fails to reveal any perceived
dermatomal abnormalities over the median or ulnar nerve distributions of the left
or right hands.”
***
“[Appellant] notes throbbing pain in her right hand on a daily and constant basis;
throbbing pain of her left hand on a daily basis that waxes and wanes; numbness
and pins and needles of her right hand; and awaking at night with her right hand
asleep.”
On May 3, 2004 an Office medical adviser found that appellant had an eight percent
impairment of each upper extremity, including five percent based on the second scenario for
carpal tunnel syndrome described at page 495 of the fifth edition of the A.M.A., Guides and
three percent for pain, based on Figure 18-1 at page 574.
On May 26, 2004 the Office granted appellant a schedule award for 49.92 weeks2 from
February 16, 2004 to January 30, 2005 based on an eight percent impairment of each upper
extremity.
On June 11, 2004 appellant requested an oral hearing that was held on
September 7, 2005. By decision dated November 14, 2005, an Office hearing representative
remanded the case for further development of the medical evidence.
On February 9, 2006 Dr. Morley Slutsky, a Board-certified specialist in preventive
medicine and an Office medical consultant, stated that appellant’s impairment should be rated
using the carpal tunnel syndrome section at page 495 of the A.M.A., Guides, fifth edition. He
stated that manual muscle impairment should only be used in a rare case, if the examining
physician believes that the individual’s loss of strength represents an impairing factor that has
not been adequately considered by other rating methods. Dr. Slutsky found that appellant had a
13 percent impairment of each upper extremity for peripheral nerve deficits, including 10 percent
for sensory deficit of the median nerve, based on Table 16-15 at page 492 of the A.M.A., Guides
(25 percent for a Grade 4 deficit,3 multiplied by a maximum of 39 percent for sensory deficit
below the mid forearm, equals 9.75 percent, rounded to 10 percent), and 3 percent for motor
deficit of the median nerve, based on Table 16-11 at page 484 (25 percent for a Grade 4 deficit,4
multiplied by a maximum of 10 percent for the median nerve below the mid forearm, equals 2.5

2

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of an upper extremity. 5 U.S.C. § 8107(c)(1). Multiplying 312 weeks by 16 percent (8 percent for each upper
extremity) equals 49.92 weeks of compensation.
3

See A.M.A., Guides 482, Table 16-10. Dr. Slutsky stated that appellant had a Grade 4 deficit because her
physical examination by Dr. Weiss revealed no dermatomal abnormalities over the median or ulnar nerve
distributions of the left or right hands but she had significant sensory symptoms.
4

Dr. Slutsky stated that appellant had a Grade 4 deficit because her physical examination showed fairly good
wrist range of motion but there was n o mention that gravity was eliminated to accomplish this.

3

percent, rounded to 3 percent). He found no impairment of appellant’s right thumb. Dr. Slutsky
stated:
“The median nerve controls thumb abduction so I would not rate the [right]
trigger thumb residual motor deficit as this may be due to a residual of
[appellant’s right carpal tunnel syndrome], status post [carpal tunnel syndrome]
release. I would rate this based upon range of motion … however, there was no
documented [range of motion] loss of the right thumb despite a thick A1 pulley.
Therefore I do not feel there is a ratable impairment for the right thumb trigger
finger.”
On February 15, 2006 the Office granted appellant an additional schedule award for
31.20 weeks5 from January 31 to September 6, 2005 based on a five percent additional
impairment of each upper extremity. On February 27, 2006 appellant requested an oral hearing
that was held on August 16, 2006.
By decision dated October 17, 2006, an Office hearing representative affirmed the
February 15, 2006 schedule award decision.
LEGAL PRECEDENT
The schedule award provision of the Act6 and its implementing regulation7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.8
ANALYSIS
The fifth edition of the A.M.A., Guides, regarding carpal tunnel syndrome, provides:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present:
1. Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
5

As noted, the Act provides for 312 weeks of compensation for 100 percent loss or loss of use of an upper
extremity. 5 U.S.C. § 8107(c)(1). Multiplying 312 weeks by 10 percent equals 31.20 weeks of compensation.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id.

4

syndrome] is rated according to the sensory and/or motor deficits as
described [in Tables 16-10a and 16-11a].
2. Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal [electromyogram] testing of the thenar
muscles: a residual [carpal tunnel syndrome] is still present and an
impairment rating not to exceed [five percent] of the upper extremity may
be justified.
3. Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”9
The Board has found that the fifth edition of the A.M.A., Guides provides that
impairment for carpal tunnel syndrome be rated on motor and sensory deficits only.10
Dr. Weiss found that appellant had a 45 percent combined impairment of her right upper
extremity, including 30 percent for grip strength deficit, based on Tables 16-32 and 16-34 at
page 509 of the A.M.A., Guides, fifth edition (Chapter 16 describes impairment evaluation for
the upper extremities), 18 percent for Grade 3 motor strength deficit due to abnormal thumb
abduction, based on Table 16-11 at page 484 and Table 16-15 at page 492, and 3 percent for
pain, based on Figure 18-1 at page 574. He found no sensory deficit. Regarding appellant’s left
upper extremity, Dr. Weiss found a 37 percent combined impairment of appellant’s left upper
extremity, including 20 percent for grip strength deficit, based on Tables 16-32 and 16-34 at
page 509, 18 percent for Grade 3 motor strength deficit for abnormal thumb abduction, based on
Table 16-11 at page 484 and Table 16-15 at page 492, and 3 percent for pain, based on Figure
18-1 at page 574. He found no sensory deficit of the left upper extremity.
Regarding impairment due to grip strength, section 16.8a at page 508 provides:
“In a rare case, if the examiner believes the individual’s loss of strength represents
an impairing factor that has not been considered adequately by other methods in
the [A.M.A.,] Guides, the loss of strength may be rated separately. An example
of this situation would be loss of strength due to a severe muscle tear that healed
leaving a palpable muscle defect.”
***
“Motor weakness associated with disorders of the peripheral nerve system … [is]
evaluated according to guidelines described in [s]ection 16.5….”
Section 16.5d, “Entrapment/Compression Neuropathy” states at page 494 that, “In
compression neuropathies, additional impairment values are not given for decreased grip
strength.” Dr. Weiss did not explain why loss of strength could not be rated by the methods for
9

A.M.A., Guides 495.

10

Kimberly M. Held, 56 ECAB ___ (Docket No. 05-1050, issued August 16, 2005).

5

evaluating compression neuropathies, such as carpal tunnel syndrome, in section 16.5d of the
A.M.A., Guides.
Regarding the 18 percent impairment, each, for right and left upper extremity Grade 3
motor strength deficit due to abnormal thumb abduction, Dr. Weiss did not explain how he
calculated this percentage. Table 16-11 provides that a Grade 3 motor strength deficit ranges
from 26 to 50 percent. Dr. Weiss did not indicate the percentage that he selected. In any event,
Table 16-15 provides for a maximum of 10 percent for motor deficit of the median nerve.
Therefore, the maximum impairment due to a Grade 3 motor strength deficit using Tables 16-11
and 16-15 is 5 percent (50 percent maximum for motor deficit from Table 16-11 multiplied by a
10 percent maximum for motor deficit of the median nerve below the mid forearm from Table
16-15).
Regarding impairment due to pain, Dr. Weiss noted that appellant experienced throbbing
pain in her right hand on a daily and constant basis and numbness and a pins and needles
sensation. Appellant had intermittent throbbing pain of her left hand on a daily basis. She
described her pain level on a scale of 0 to 10 as 6-8/10 in her right hand and 5-8/10 in her left
hand as objectified by using the Visual Analogue Scale. Dr. Weiss found that appellant had a
three percent impairment due to pain, based on Chapter 18 of the A.M.A., Guides. However,
Dr. Weiss did not support, with medical rationale, the calculation of a three percent right and left
lower extremity impairment based on Chapter 18. Section 18.3b of Chapter 18 at page 571 of
the fifth edition of the A.M.A., Guides provides that “Examiners should not use this chapter to
rate pain-related impairment for any condition that can be adequately rated on the basis of the
body and organ impairment rating systems given in other chapters of the [A.M.A.,] Guides.”
Dr. Weiss did not explain why appellant’s pain-related impairment could not be adequately
addressed by applying Chapter 16 of the A.M.A., Guides which addresses upper extremity
impairment, specifically section 16.5, “Impairment of the Upper Extremities due to Peripheral
Nerve Injuries.” Section 16.5b, “Impairment Evaluation Methods” states:
“The upper extremity impairment is calculated by multiplying the grade of
severity of the sensory deficit (Table 16.10a) and/or of the motor deficit (Table
16.11a) by the respective maximum upper extremity impairment value resulting
from sensory and/or motor deficits of each nerve structure involved, as listed in
[s]ection 16.5c, Regional Impairment Determination: spinal nerves, Table 16-13;
brachial plexus, Table 16-14; and major peripheral nerves, Table 16-15.”
Dr. Weiss did not explain why application of Chapter 16 was not adequate to calculate
appellant’s impairment due to upper extremity pain, justifying application of Chapter 18 of the
A.M.A., Guides. For these reasons, the impairment rating provided by Dr. Weiss is of
diminished probative value.
Dr. Slutsky found that appellant had a 13 percent impairment of each upper extremity for
peripheral nerve deficits. This consisted of 10 percent for sensory deficit of the median nerve,
based on Table 16-10 at page 482 of the A.M.A., Guides and Table 16-15 at page 492 (25

6

percent for a Grade 4 deficit,11 multiplied by a maximum of 39 percent for sensory deficit of the
median nerve below the midforearm, equals 9.75 percent, rounded to 10 percent). It also
includes 3 percent for motor deficit of the median nerve, based on Table 16-11 at page 484 (25
percent for a Grade 4 deficit,12 multiplied by a maximum of 10 percent for motor deficit of the
median nerve below the midforearm, equals 2.5 percent, rounded to 3 percent). The impairment
rating provided by Dr. Slutsky conforms with the protocols of the A.M.A., Guides. For this
reason, it constitutes the weight of medical opinion. The 10 percent sensory loss to each upper
extremity was combined with 3 percent for motor loss to total of 13 percent impairment of each
arm.
CONCLUSION
The Board finds that appellant has no more than 13 percent impairment to each upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 17, 2006 is affirmed.
Issued: September 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
11

Dr. Slutsky stated that appellant had a Grade 4 deficit because her physical examination by Dr. Weiss revealed
no dermatomal abnormalities over the median or ulnar nerve distributions of the left or right hands but she had
significant sensory symptoms.
12

Dr. Slutsky stated that appellant had a Grade 4 deficit because her physical examination showed fairly good
wrist range of motion but there was no mention that gravity was eliminated to accomplish this.

7

